UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7114



BEVERLY A. CLAIBORNE, JR.,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-486; CR-99-297)


Submitted:   January 25, 2006          Decided:     February 13, 2006


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Beverly A. Claiborne, Jr., Appellant Pro Se. David T. Maguire,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Beverly A. Claiborne, Jr., a federal prisoner, seeks to

appeal the district court’s orders denying relief on his 28 U.S.C.

§ 2255 (2000) motion, and denying his motion to alter or amend

judgment.      An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find    both    that   the   district    court’s     assessment     of   his

constitutional      claims     is    debatable     or     wrong    and    that   any

dispositive procedural rulings by the district court are also

debatable.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Claiborne has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We dispense with oral argument because the

facts   and    legal    contentions     are    adequately    presented      in   the

materials      before   the    court    and    argument    would    not    aid   the

decisional process.



                                                                          DISMISSED



                                       - 2 -